[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The court having heard the parties regarding the motion by the Guardian ad Litem for fees (#218) dated July 2, 2002, the court finds that the outstanding fees of the Guardian ad Litem as of September 20, 2002, in the amount of $5,375.00, including a past due amount, are fair and reasonable, in the nature of support of the three minor children, and were incurred in serving their best interest, and that it is equitable and appropriate to add to that sum $750.00 as and for fees incurred by the Guardian ad Litem at court on September 23, 2002, for a total of $6,125.00.
Accordingly, the motion for fees is HEREBY GRANTED and it is HEREBY ORDERED that the plaintiff mother pay the sum of $2,662.50 and the defendant father pay the sum of $3,462.50, subject to any further fees as may be ordered by the court, with due credit for any sums paid on account since September 23, 2002. In the event that the parties are unable work out a reasonable payment plan with the Guardian ad Litem, the court hereby reserves jurisdiction to enter appropriate further orders.
THE COURT
  _____________________ SHAY, J.
CT Page 15300